Citation Nr: 1430013	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  08-11 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a gastrointestinal disorder, to include spastic colon and irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to February 1981.  The Veteran also served in the Tennessee Air National Guard from June 1982 to May 1983.

These matters initially came before the Board of Veterans Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In September 2011, the Board remanded these matters to the RO, via the Appeals Management Center (AMC) for additional development.  The case has since returned to the Board for the purpose of appellate disposition.  For the reasons stated below, the RO complied with the Board's remand instructions with respect to the claim herein decided. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In September 2012, the AMC granted service connection for chronic sinusitis, representing a full grant of this matter previously before the Board.  Accordingly, this matter is no longer before the Board.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional pertinent records.  

The issue of entitlement to service connection for a bilateral foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is not shown have a separately ratable disability manifested by headaches outside of her service-connected chronic sinusitis.

2.  A gastrointestinal disorder, diagnosed as spastic colon, clearly and unmistakably existed prior to service.

3.  The Veteran's gastrointestinal disorder, currently diagnosed as spastic colon and IBS, increased in severity during service, and the evidence does not show, clearly and unmistakably, that the pre-existing gastrointestinal disorder was not aggravated by service.


CONCLUSIONS OF LAW

1. Migraine headaches were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  Spastic colon and IBS was incurred in active service. 38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

As discussed in more detail below, sufficient evidence is of record to grant service connection for the claimed gastrointestinal disorder on appeal.  Therefore, no further development is needed with respect to this claim.

With respect to the remaining claim herein decided, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a November 2006 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection. This letter provided her with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Veteran has substantiated her status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of her claim, in the November 2006 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.  Pursuant to the Board's September 2011 remand, records from the Tennessee Air National Guard were obtained.  

In addition, the Veteran's claims file was reviewed for opinion on the etiology of the claimed migraine headaches, as instructed in the Board's September 2011 remand.  The February 2012 examiner provided the requested opinions thus complied with the Board's remand instructions in this regard.  Stegall, 11 Vet. App. at 271.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for migraine headaches is thus ready to be considered on the merits.

II. Analysis

As an initial matter, the Board notes that the Veteran does not claim, and the evidence does not reflect, that her disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


A. Migraine Headaches

The Veteran contends that she is entitled to service connection for migraine headaches, as she believes that this disability had its onset in or is otherwise related to service.  

The Veteran's service treatment records note complaints of headaches and sinus congestion in November 1978.  She complained of flu-like symptoms with headache and sinus trouble in August 1980.  An impression of possible sinusitis was noted.  However, she denied any headache-related complaint on report of medical history at discharge in December 1980, and a separation examination revealed no abnormalities; however, it was commented that she had had sinusitis that had been treated with medication.  

When examined for the National Guard in May 1981, it was noted that she had a history of sinusitis without complications or sequelae.    

Following discharge from service, a February 1983 treatment report from the Metropolitan Health Department in Nashville indicates that the Veteran complained of headaches with nasal congestion and runny nose.  An assessment of sinusitis was indicated.  

A private treatment report dated in May 1987 and September 1988 reflects that the Veteran was treated for complaints of headaches. 

A September 1991 private treatment report from Dr. T. and brain MRI report reflects that the Veteran had cluster headaches and retro-orbital pain, as well as nasal drainage and possible sinus disease.  A diagnosis of migraine/allergic rhinitis was indicated.  The MRI was normal with no evidence of lesion or paranasal sinus disease.  

A January 2005 report from the St. Thomas Medical Group reflects that the Veteran presented with complaint of headache, dizziness, and chronic sinusitis.  At that time, she was assessed with chronic sinusitis, acute maxillary sinusitis, headache, lightheadedness, and a hypertensive spell.  

A June 2005 notation reflects that the Veteran was acutely ill with fever, headache, sore throat, and a dry hacking cough.  A diagnosis of acute bronchitis and acute pharyngitis was assigned.  Two weeks later, she was assessed with chronic allergic rhinosinusitis with acute viral upper respiratory infection.  

A complaint of fever, cough, headache, and purulent nasal congestion was again noted in treatment records from Dr. T. dated in September 2006.  She was assessed with chronic allergic rhinosinusitis with acute viral upper respiratory infection and turbinate hyperplasia.  

In April 2007, the Veteran complained of congestion, postnasal drainage, and headaches.  Dr. T. noted that the Veteran described the headache as right-sided and consistent with her history of migraine.  A diagnosis of acute seasonal allergic rhinitis and migraine syndrome was indicated.  

Continued treatment records from Dr. H. of the St. Thomas Medical Group note complaint and history of headache.  

On VA examination, in February 2012, the examiner noted a medical history of chronic persistent headaches, nasal drainage, and fevers since 1980.  It was indicated that the Veteran had been diagnosed with allergic sinusitis.  She took Zyrtec for treatment. The Veteran's subjective symptoms included constant head pain occurring "all over" and sensitivity to light and sound.  

The examiner noted that the Veteran had characteristic prostrating attacks of migraine headache pain occurring less than once every two months, as well as prostrating attacks of non-migraine headache pain occurring less than once every 2 months.  

On sinus examination, the examiner indicated that symptoms of near constant sinusitis, headaches, pain and tenderness of the sinus, and purulent discharge or crusting were attributable to chronic sinusitis.  He noted that she had experienced incapacitating episodes of sinusitis, characterized by headaches, pain, and purulent discharge or crusting, requiring prolonged use of antibiotic treatment in the past 12 months.  

The examiner diagnosed sinusitis, and indicated that a diagnosis of migraine, tension, or cluster headache was not appropriate.  The examiner noted that he found evidence of chronic sinusitis with headaches in service.  As this condition tended to remain chronic, he found it as least as likely as not that the onset was in service.  

In an addendum opinion dated in November 2012, the February 2012 VA examiner clarified that the Veteran does not have migraine headaches and that his report of the Veteran having characteristic prostrating attacks of migraine headache pain was done in error.  

In sum, while the Veteran has consistently complained of headaches and has been assessed with migraines, these complaints and assessments are usually associated with other sinusitis-related complaints such as nasal congestion, cough, and drainage and are not part of a separate disorder.  

The February 2012 VA examiner likewise indicated that a diagnosis of a headache disorder was not appropriate, and that the Veteran's complaints were encompassed by her diagnosis of sinusitis.  He specifically indicated that the Veteran did not have migraine headaches.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110. See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Thus, with the most probative evidence establishing that the appellant does not have migraine, there is no basis upon which to award service connection for migraine headaches, and discussion of the remaining criteria for service connection is not warranted.

In reaching this determination, we find that since the record contains a diagnosis of migraine, the appellant is competent to report that which she has been told.  However, her opinion, fades in value when compared to the far more detailed VA opinion that has been obtained.  We find that the VA opinion is based upon the record and is reasoned.  Such opinion if more probative and more credible than the positive lay and medical evidence that is of record.

Moreover, the Veteran has been granted service connection for chronic sinusitis, rated as noncompensable prior to February 17, 2012, and as 30 percent disabling from that date pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6513.  

Diagnostic Code 6513 provides for compensable ratings for incapacitating episodes of sinusitis requiring prolonged antibiotic treatment, or non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting.  See 38 C.F.R. § 4.97, Diagnostic Code 6513.  Thus, the ratings assigned for the Veteran's service connected sinusitis contemplates her headaches.

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Given that the Veteran's sinusitis is rated in part on the basis of her headaches, granting service connection for a headache disorder would doubly compensate the Veteran for the same symptoms already considered under her evaluation for service-connected sinusitis and violate the rule against pyramiding.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for migraine headaches. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


B.  Gastrointestinal Disorder

The Veteran contends that she is entitled to service connection for a gastrointestinal disorder, as she believes that her preexisting gastrointestinal disorder was aggravated in service.  

Additional laws and regulations apply, when there is evidence that a disability preexisted service. Every Veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Determination of the existence of a preexisting condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of the condition. Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000). The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened. Beverly v. Brown, 9 Vet. App. 402, 405 (1996) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)).

In this case, the evidence establishes that a spastic colon was not noted at entry.  Therefore, the presumption of soundness is applicable.

However, pre-service treatment records dated in 1976 and 1977 showed a complaints for and treatment of a diagnosis of spastic colon.  Therefore, the Board finds that there is clear and unmistakable evidence that a spastic colon preexisted service.

The Veteran's service treatment records reflect that she was seen for upset stomach in service, and a questionable history of spastic colon was indicated.  She was also treated for periodic constipation.

Post-service private treatment records reflect diagnosis and assessment of IBS, gastritis, constipation, and abdominal pain.  

The Veteran was afforded a VA examination in November 2012, upon which the examiner diagnosed spastic colon/constipation.  He then noted that he did not see any evidence that IBS or spastic colon existed prior to service.  Given that there was evidence of persistent constipation in service, he determined that it was at least as likely as not that the onset was in service.  Then, in the November 2012 addendum opinion, the examiner noted that there was no evidence of an aggravation beyond the natural progression of spastic colon/constipation or IBS, the condition the Veteran was diagnosed with prior to service, as the condition had followed the natural progress of the disease.

In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the disorder did not increase in severity.  As noted above, during service there was evidence that she had periodic constipation.  On another occasion there was a report of upset stomach and indigestion.  Following evaluation, there was an impression of constipation with a past history of functional bowel.  Nothing in the service records or post service records establishes that there was no increase in severity or that any change was due to natural progress, rather, the evidence is inadequate.  

While in the Board attempted to obtain evidence sufficient to rebut the presumption of soundness, the November 2012 VA examination and addendum opinion does not clearly and unmistakably establish that the disability did not increase beyond the natural progression during service.  Rather, the examiner gave conflicting opinions as to whether the disorder pre-existed service, and then in the addendum opinion provided no rationale as to why he concluded that the disability followed the natural progress of the disease.

Since the Board cannot establish by clear and unmistakable evidence that there was no aggravation, service connection is warranted.    


ORDER

Entitlement to service connection for migraine headaches is denied.  

Entitlement to service connection for spastic colon and IBS is granted.



REMAND

After review of the claims file, the Board believes that additional development on the claim for service connection for a bilateral foot is warranted.  

In this case, the Board finds the examination and opinion provided with respect to the claimed bilateral foot disability inadequate.  In the September 2011 remand, the Board noted that service treatment records showed complaints of foot pain, a diagnosis of plantar fasciitis, and the provision of arch supports.  Following service, she underwent a bilateral bunionectomy.  An August 2011 treatment report reveals an impression of first metatarsal phalangeal arthritis with hallux rigidus.  The February 2012 VA examiner diagnosed a history of hammer toes and other foot injury.  He opined that he found evidence of a foot condition requiring arch support in service.  Although the particular type was not specified, he found that the need for hammer toe corrective surgeries after the Veteran left service argued for this being present in service.  Therefore he found it as least as likely as not that the condition became symptomatic in service.

In an addendum opinion, the examiner noted that the diagnosis of hammer toes was based on the Veteran's report, but she was actually diagnosed and treated with hallux valgus and treated operatively.  The examiner noted that she went on to develop first metatarsophalangeal joint arthrosis with hallux rigidus.  He noted that the etiology of hallux valgus was idiopathic, and there was no evidence to suggest a post-traumatic or service-related etiology.  The examiner also noted that hallux valgus was most closely linked to overly-restrictive shoewear.  The examiner noted that the hallux rigidus was secondary to the first metatarsal phalangeal joint athrosis as a residual of the hallux valgus.

As indicated, the Board finds this examination and addendum opinion inadequate for adjudication purposes given that the provided conflicting opinions on the nature and etiology of the Veteran's claimed disabilities, and while he initially indicated that the Veteran's foot problems were suggestive of the disability becoming manifest in service, he then found no evidence of a service-related etiology.

Given the foregoing, the Board must remand the matter of service connection for bilateral foot disorder for addendum opinion addressing the relationship, if any, between the claimed disabilities and the Veteran's service.

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims file to an appropriate medical professional for opinion on the nature and etiology of the claimed bilateral foot disorder.  The entire claims file must be made available to the designated examiner.  If an examination is necessary, one should be provided.

The examiner should clearly identify all current foot disorder(s).  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a foot disorder was incurred in service or is otherwise medically related to service.

In providing the requested opinions, the examiner should consider and address the Veteran's service treatment records documenting foot-related complaints and issuance of arch supports, as well as post-service treatment records regarding surgical treatment for hallux valgus and continued foot complaints.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

2.  After all indicated development, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


